Title: Enclosure: Statement Regarding a Conversation with Carlos Martínez de Irujo, 6 September 1804
From: Jackson, William
To: Jefferson, Thomas


                  
                   On thursday September 6th. 1804 about noon, a note of which the following is a transcript was left at my office, as my Clerk informed me by a person who lives with Mr. Francis Breuil, Merchant in Philadelphia. 
                   “The Marquis de Casa Yrujo presents his compts. to Major Jackson, and would be very happy to know from him and where he could have the pleasure to see him in the course of this day. 
                  Thursday 6.” 
                   Never having before received any communication from Mr. Yrujo—never having even exchanged one word of conversation with him in my life—I was not a little surprized at receiving this message, which I answered by a note to the following purport. 
                   “Major Jackson presents his compliments to the Marquis de Casa Yrujo—in reply to his note of this morning, just now received, Major Jackson will be at his office, until 2 o’clock—and at his house in Chesnut street, next to Genl. Dickinsons until four o’clock, at either of which places he will see the Marquis de Casa Yrujo—or, if more convenient, he will wait on him. 
                  Thursday Septr. 6th.” 
                   This note was sent by Mr. Johnson, my Clerk, and left at Governor McKeans—Mr. Breuil called on me soon after and said that the Marquis de Casa Yrujo would be glad to see me at the Marquis’s House at 5 o’clock. I asked Mr. Breuil if he knew on what business Mr. Yrujo wanted to see me—he said he did not know. I went at 5 o’clock to Mr. Yrujo’s house, and on entering the room was accosted by him in nearly the following words. 
                   “You will be surprized Major Jackson at the liberty I have taken in sending for you—but I trust an explanation of the motive will excuse me. I consider you, Sir, as a Gentleman, a man of letters, and a man of honor—By a political intolerance you have been forced to adopt a different profession from what you have heretofore pursued—but it is one in which, you are qualified to be very useful. 
                   “I observe by certain opinions expressed in your paper that you consider the present administration (for I will not call them government—) as disinclined to go to war with Spain—in this, however, you are mistaken—The reverse is the case or fact—and they only wish the federal papers to utter those opinions that they may have an argument of that sort for indulging their wish to go to war with my country; which would certainly be very injurious to yours—For if the King, my Master, was to order three ships of the line and six frigates to the Mississippi—and three ships of the line and six frigates to Chesapeak and three ships of the line and six frigates to Sandy Hook—what could you do? But you have it in your power to do much good by espousing the part of peace, which is so necessary to both nations—and if you will consent to take elucidations from me on the subject, I will furnish them—and I will make you any acknowledgment.”—Perceiving at this moment his infamous purpose, I with difficulty stifled the emotions, which it excited and restrained my indignation. He went on to examine in detail the several points in dispute between Spain and the United States—and, as I wished to learn his opinions respecting them I suffered him to proceed. Among other observations he said “that if Mr. Pinckney had acted by instructions from the administration—or if his conduct should be approved by them war was inevitable—but he had no doubt war was the wish of our administration—for he had received a letter from New Orleans dated on the 25th of April last, which stated that there was a letter at that place in Mr. Jefferson’s hand writing dated in March last, which declared that if the settlers between the Mississippi and the Rio Perdido would raise the American colours they should be supported.” He continued his observations, and pressed me to give him an answer, assuring me “that this was no diplomatic management—but an epanchement (unbosoming) of himself to me as a man of honor—and he trusted I would so consider it.” I then quitted the room—he went with me to the street door, and again asked me when I would give him an answer—With difficulty I suppressed the indignation of my feelings, and left the house. 

                  
                  
                     City of Phild. ss—
                     Majr. William Jackson on his Solemn Oath Saith that the within Statements of facts are Just & true—
                  
                  
                     
                        W Jackson
                     
                  
                  
                     Sworn & Subscribd, before me this 7th. Sepr. 1804
                  
                  
                     
                        Jno. Inskeep
                     
                     one of the aldermen of the City afd.
                  
               